Citation Nr: 0941448	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1968 to April 1940. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

Procedurally, the Board notes that the veteran initially 
submitted a notice of disagreement, dated February 2004, with 
regard to a March 2003 rating decision which granted service 
connection for a depressive disorder and established a 30 
percent disability rating, effective March 8, 2001.  
Following issuance of an October 2004 statement of the case 
(SOC) which increased the rating to 50 percent, the veteran 
did not complete an appeal, within 60 days of issuance of the 
SOC, as to the March 2003 rating decision.  As such, the 
March 2003 rating decision is considered final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  The 
October 2004 rating decision, which is the subject of this 
appeal, found the veteran to be entitled to a 50 percent 
disability rating for his depressive disorder, and increased 
his disability rating effective March 8, 2001.  The veteran 
filed a notice of disagreement with regard to the October 
2004 rating decision in September 2005.  Subsequently, after 
a December 2005 statement of the case was issued, the veteran 
submitted a February 2006 substantive appeal.

In January 2009, the Board remanded the Veteran's claim for 
additional procedural and evidentiary development.  A 
supplemental statement of the case was issued in July 2009 by 
the VA Appeals Management Center (AMC), which continued the 
assigned 50 percent disability rating.  The case is once 
again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board is presented with a record on appeal which 
indicates that the Veteran has psychiatric symptomatology as 
the result of his service-connected depression, as well as 
the result of non service-connected personality disorder, 
dementia and polysubstance abuse.

The evidence of record indicates that the Veteran's memory 
problems and dementia worsened during 2005.  The October 2005 
VA examiner stated that "there has been a clear 
deterioration in functioning in [the Veteran] over the last 
year due to significant cognitive impairment, which 
interferes with his ability to independently travel or shop 
for himself.  The cause of his dementia is unclear, [but] it 
may be [the] result of his [non service-connected] substance 
abuse . . . or Alzheimer's dementia."  The Board observes 
that while the Veteran's cognitive functioning was 
deteriorating, medical treatment records describe his 
depression as in remission.  See a December 2005 VA 
outpatient treatment record. 

While the evidence of record contains several references to 
the Veteran's dementia and his opiate and cocaine abuse, it 
does not distinguish between the symptomatology attributable 
to his service-connected depression versus the symptomatology 
attributable to his non service-connected substance abuse, 
personality disorder or dementia.  The Board is precluded 
from differentiating between symptomatology attributed to 
service-connected disability and non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For this 
reason, the case must be remanded for a medical opinion which 
differentiates between service-connected and non-service 
connected pathology and symptomatology, to the extent 
possible.

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a clinician with 
appropriate experience to review the 
Veteran's VA claims folder.  The reviewer 
should attempt to distinguish 
symptomatology which is attributable to 
the Veteran's service-connected depression 
and that which is attributable to any 
other diagnosed psychiatric disability, to 
include a personality disorder, dementia 
and opiate or cocaine dependence.  If the 
reviewer believes that diagnostic testing 
or an interview with the Veteran is 
necessary, such should be arranged.  If 
the reviewing clinician cannot distinguish 
among various psychiatric symptomatology, 
this should be indicated.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claim of entitlement to an 
increased rating for depression.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


